PER CURIAM.
We affirm Bullard’s conviction but certify to the Supreme Court of Florida as a matter of great public importance the following question:
IS THE FLORIDA STANDARD JURY INSTRUCTION ON “POSSESSION OF PROPERTY RECENTLY STOLEN” AN IMPERMISSIBLE COMMENT ON THE EVIDENCE?
See Walker v. State, 853 So.2d 498 (Fla. 1st DCA 2003).
We reverse the order denying Bullard’s motion to withdraw plea and remand for appointment of conflict-free counsel and a new hearing. Bullard v. State, 28 Fla. L. Weekly D2018 (Fla. 1st DCA Aug.26, 2003).
AFFIRMED in part, REVERSED in part, and REMANDED for further proceedings.
BARFIELD, ALLEN and DAVIS, JJ., concur.